DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.  
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  


Response to Amendment
	The amendments filed October 10, 2022 have been entered.  Claims 1-15 remain pending.  Claims 1, 10, & 15 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170344845 A1 (Kaneko) in view of English machine translation of WO 2013144150 A1 (Bertaux J).  

Regarding claim 1, Kaneko teaches (Fig. 1 & 5) an apparatus for determining agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) in an agricultural environment, comprising: an input unit (Fig. 1-5 “Image Supply Device”); and a processing unit (Fig. 1-1: “Image Information Processing Device”); wherein, the input unit is configured to provide the processing unit with at least one image of an agricultural area (see Fig. 1), wherein the at least one image was acquired by at least one satellite and/or at least one aerial vehicle (para 0032: ““image supply device 5 is installed, for example, on an airplane or a man-made satellite”) such that the at least one image was acquired through a substantial depth of the Earth's atmosphere (Fig. 1 – 1 “Estimated Atmosphere Information” ), wherein the at least one image corresponds with at least one area of the agricultural area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”) such that each image of the at least one image corresponds to a different area of the agricultural area; and wherein the at least one image comprises remotely acquired reflectance intensity data relating to a plurality of features on the ground (Fig. 5 “Ground Surface Reflection Light”, Fig. 5: “Object On Ground Surface”); wherein, an image of the at least one image is of a first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) of the agricultural environment; wherein, the input unit is configured to provide the processing unit with at least one sensor data relating to the first area of the agricultural environment, wherein the at least one sensor data was acquired by at least one ground based and/or at least one near ground based sensor (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor); wherein, the processing unit is configured to implement a radiation propagation model (Fig. 5: L(λ)) of the atmosphere that utilizes at least one model parameter, … wherein, the processing unit is configured to determine a modified at least one model parameter, wherein the determination comprises utilisation of the radiation propagation model, the remotely acquired reflectance intensity data of the image of the first area and the at least one sensor data relating to the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”); and wherein, the processing unit is configured to determine at least one agricultural relevant information for an examination area of the at least one area (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”), wherein the determination comprises utilization of the radiation propagation model (Fig. 5: L(λ)), the modified at least one model parameter (Fig. 5: λ is a parameter(s), α(λ) is a modified parameter(s)) and an image (para 0008: “The atmosphere propagation correction unit 44 subtracts the calculation value β.sup.W(γ) of the optical path radiance in each wavelength band γ from the radiance value L(γ) for all pixels of the observation image”) of the at least one image that is of the examination area of the at least one area.  
Kaneko does not teach … wherein the at least one model parameter comprises at least one or more of temperature data or air pressure data.  
Bertaux J teaches … wherein the at least one model parameter comprises at least one or more of temperature data or air pressure data, (p.2 the 4th ¶ after “State of the Art”: establishes that a model can be made relating the temperature and air pressure data with characteristics of the Earth’s surface wherein information about this model can be observed from a satellite).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the apparatus taught by Kaneko with the teachings of Bertaux J.  One would have added to the image information processing device which removes an environmental fluctuation component from observation images the model relating surface characteristics and environmental characteristics such as temperature of Bertaux J.  The motivation would have been that information about the model  plus information about inputs to the model such as air temperature would then enable inferences about the surface to be made from a satellite.  

Regarding claim 2, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein the at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) comprises at least one atmospheric absorption coefficient (Fig. 1-13: “Irradiance Calculation Unit”, to calculate an expected irradiance the amount of light that is absorbed must be considered).  

Regarding claim 3, Kaneko (Fig. 1 &5)  in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein the at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) comprises at least one polarization state of radiation (Fig. 5 –“Object Reflectance”, reflectance is inherently a function of the polarization state (e.g. it is well known that the amount of light reflected off of water is a function of the lights polarization)) propagating through the atmosphere (Fig. 1 – “Atmosphere Information”).  


Regarding claim 4, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
 Kaneko further teaches wherein the examination area is the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) and the processing unit (Fig. 1-1: “Image Information Processing Device”) is configured to determine a modified image (Fig. 1-“Output Device”, Para 0009:“atmosphere propagation correction unit 44 outputs the generated optical path radiance correction image to an output device 6”) of the first area, wherein the determination comprises utilization of the radiation propagation model (Fig. 5: L(λ)) and the modified at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) and the acquired image (Fig. 1- “Observation Image”) of the first area.  

Regarding claim 5, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein the examination area is a second area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”,) of the plurality of areas that is different to the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) and wherein an image of the at least one image is of the second area, and wherein the processing unit (Fig. 1-1: “Image Information Processing Device”) is configured to determine a modified image (Fig. 1-“Output Device”, Para 0009:“atmosphere propagation correction unit 44 outputs the generated optical path radiance correction image to an output device 6”) of the second area, wherein the determination -3-comprises utilization of the radiation propagation model (Fig. 5: L(λ)) and the modified at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) and the acquired image (Fig. 1- “Observation Image”) of the second area.  


Regarding claim 6, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein the at least one sensor data comprises sensor reflectance intensity data (para 0001: “observation image representing a result of observing an electromagnetic wave reflected from the ground surface”) relating to at least one of the plurality of features on the ground (Fig. 5: “Object On Ground Surface”).  

Regarding claim 7, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 6.  
Kaneko further teaches wherein the remotely acquired reflectance intensity data comprises spectral data (para 0040: “the irradiance calculation unit 13 calculates the spectral irradiance, which is irradiance per a unit wavelength of the sunlight at a sunny time, by using the predetermined value, and the zenith angle of sun and a value representing the state of atmosphere out of the information representing the observation environment”) and the sensor reflectance intensity data comprises spectral data (para 0041: “the irradiance calculation unit 13 may stores the standard irradiance from the sunlight for each wavelength band γ.sub.i out of N wavelength bands, and may use the standard irradiance in place of the irradiance I(γ.sub.i)”, “I(y_sub.i)” represents the sensor reflectance intensity data)).  

Regarding claim 8, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 6.  
Kaneko further teaches wherein at least one sensor image comprises the sensor reflectance intensity data (para 0001: “observation image representing a result of observing an electromagnetic wave reflected from the ground surface”).  

Regarding claim 9, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein the at least one sensor data comprises one or more of. temperature data; air pressure data; humidity data; air composition; aerosol density data; aerosol composition; particle composition; spectral data relating to sunlight incident at the first area (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor).  

Regarding claim 10, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claims 1.  
Kaneko further teaches wherein the at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) further comprises one or more of: humidity data; air composition data; aerosol density data; aerosol composition; particle composition (para 0030: “The information which expresses the observation environment includes, for example, …quantity of steam and quantity of aerosol in the observation target area, or the like”).  

Regarding claim 11, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein determination of the at least one agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) for the examination area comprises determination of at least one biomass indication (para 0005: “surface reflectance R(λ) of the object existing on the ground surface“, R(λ) indicates what as well as how much of a crop is on the farmland and is therefore a biomass indicator).  

Regarding claim 12, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein the first image was acquired at substantially the same time as the at least one sensor data (para 0076: “The estimated atmosphere information is information which indicates the state of the atmosphere existing at a time of observation”) (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor).  

Regarding claim 13, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches apparatus according to claim 1.  
Kaneko further teaches wherein the examination area is an area other than the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”), and wherein the image of the at least one image that is of the examination area was acquired at substantially the same time as the at least one sensor data (para 0076: “The estimated atmosphere information is information which indicates the state of the atmosphere existing at a time of observation”).

Regarding claim 14, Kaneko (Fig. 1 & 5) in view of Bertaux J teaches a system ….   
Kaneko further teaches … for determining agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) in an agricultural environment, comprising: at least one ground based and/or at least one near ground based sensor (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, these observables would be measured from the ground); an apparatus  for determining agricultural relevant information in an agricultural environment according to any of the preceding claims (see claims 1-13 above); and an output unit (Fig. 1-6: “Output Device”); wherein, the at least one ground based and/or at least one near ground based sensor is configured to acquire the at least one sensor data (para 0076: “The estimated atmosphere information is information which indicates the state of the atmosphere existing at a time of observation”) (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor); and wherein, the output unit is configured to output the at least one agricultural relevant information (para 0005: “surface reflectance R(λ) of the object existing on the ground surface“, R(λ) indicates what as well as how much of a crop is on the farmland and is therefore a biomass indicator which is agricultural relevant information).  

Regarding claim 15, Kaneko teaches (Fig. 1 & 5) a method for determining agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) in an agricultural environment, comprising: a) providing a processing unit (Fig. 1-1: “Image Information Processing Device”) with at least one image (Fig. 1-5: “Image Supply Device”) of an agricultural area, wherein the at least one image was acquired by at least one satellite and/or at least one aerial vehicle (para 0032: ““image supply device 5 is installed, for example, on an airplane or a man-made satellite”) such that the at least one image was acquired through a substantial depth of the Earth's atmosphere (Fig. 1 – 1 “Estimated Atmosphere Information”), wherein the at least one image corresponds with at least one area of the agricultural area such that each image of the at least one image corresponds to a different area of the agricultural area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”); and wherein the at least one image comprises remotely acquired reflectance intensity data (para 0001: “observation image representing a result of observing an electromagnetic wave reflected from the ground surface”) relating to a plurality of features on the ground (Fig. 1-13: “Irradiance Calculation Unit”); and wherein, an image of the at least one image is of a first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) of the agricultural environment; -5-b) providing the processing unit with at least one sensor data relating to the first area of the agricultural environment, wherein the at least one sensor data was acquired by at least one ground based and/or at least one near ground based sensor (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, these observables would be measured from the ground); c) implementing by the processing unit a radiation propagation model (Fig. 5: L(λ)) of the atmosphere that utilizes at least one model parameter(Fig. 5: L(λ), λ is a parameter(s)) , … ; d) determining by the processing unit modified at least one model parameter, the determination comprising utilising the radiation propagation model, the remotely acquired reflectance intensity data of the image of the first area and the at least one sensor data relating to the first area; and e) determining by the processing unit at least one agricultural relevant information for an examination area (Fig. 1-6: “Output Device”, para 0034: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image”) of the at least one area, the determination comprising utilizing the radiation propagation model, the modified at least one model parameter and an image of the at least one image that is of the examination area of the at least one area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”).  
Kaneko does not teach … wherein the at least one model parameter comprises at least one or more of temperature data, or air pressure data.  
Bertaux J teaches … wherein the at least one model parameter comprises at least one or more of temperature data, or air pressure data (p.2 the 4th ¶ after “State of the Art”: establishes that a model can be made relating the temperature and air pressure data with characteristics of the Earth’s surface wherein information about this model can be observed from a satellite)
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaneko with the teachings of Bertaux J.  One would have added to the image information processing method which removes an environmental fluctuation component from observation images the model relating surface characteristics and environmental characteristics such as temperature of Bertaux J.  The motivation would have been that information about the model plus information about inputs to the model such as air temperature would then enable inferences about the surface to be made from a satellite.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9710721 B2 (Ardouin) pertains to the unclaimed feature of using the MODTRAN algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858  

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858